Citation Nr: 1724074	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  06-22 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for left foot plantar fasciitis, rated as noncompensably disabling prior to December 11, 2007 and 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for right knee postoperative residuals of anterior/posterior cruciate ligament tear with arthritis.

3.   Entitlement to a higher initial rating for left ankle residuals from lateral collateral ligament sprain/fracture with arthritis, rated as 10 percent prior to December 11, 2007 and 20 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Due to the Veteran's subsequent relocation, the appeal was certified for review by the VA Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  It is noteworthy that it appears the Veteran again has relocated during the pendency of this appeal.

In December 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the record. 

The Board remanded these claims in August 2011, October 2012, November 2013 and August 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for an increased rating for left foot plantar fasciitis and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
In August 2016, the AOJ partially granted the Veteran's claim for a higher rating for left ankle residuals and assigned a 10 percent rating prior to December 11, 2007.  In addition, the AOJ partially granted the Veteran's claim for a higher rating for left foot plantar fasciitis and assigned a 10 percent rating from December 11, 2007.
However, inasmuch as a higher rating is available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of entitlement to an initial rating for right knee postoperative residuals of anterior/posterior cruciate ligament tear with arthritis and left ankle residuals from lateral collateral ligament sprain/fracture with arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's left foot plantar fasciitis, was manifested by pain upon walking and standing and required the use of orthotics, resulting in moderate impairment of the left foot, without more severe manifestations that more nearly approximate severe or pronounced acquired flatfeet. 


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial 10 percent rating, but no higher, for left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the assigned rating for the service-connected left foot plantar fasciitis, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the September 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  A July 2016 letter to the Veteran detailed the steps taken to obtain medical treatment records generated by Walson Army Medical Hospital and Alta Radiology and Lab and informed him that these records were not available, that all efforts to obtain the needed information had been exhausted and that further attempts to obtain these records would be futile.  A June 2016 RO Memorandum indicates that relevant records from the Philadelphia VA Medical Center (VAMC) after December 2010 and August VAMC dated after April 2014 do not exist.  

The Veteran has been afforded several VA examinations in conjunction with the claim decided herein.   Such VA examinations include those conducted in September 2010, December 2013 and July 2016 to determine the severity of his left foot plantar fasciitis.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015)   Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left foot plantar fasciitis as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the last VA examination.  Rather, with respect to this claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.
While the Board notes the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), it finds that the holding is not applicable to the issue of plantar fasciitis.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, plantar fascitis does not require joint testing and/or range of motion testing.  Additionally, as will be discussed further below, in this instant case there is no joint affected by the plantar fasciitis.  Therefore, while the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate, the Board does not find Correia to be applicable to this case.  Thus, the Board finds the examinations of record concerning plantar fasciitis to be adequate. 

The Board further finds that the AOJ has substantially complied with the August 2011, October 2012, November 2013 and August 2014 remand directives by attempting to obtain medical treatment records from the Walson Army Medical Hospital and Alta Radiology and Lab, sending the Veteran a letter in August 2014 asking that he identify any VA or non-VA providers that had treated him for the instant disorder, attempting to obtain the Veteran's updated VA treatment records, and conducting VA examinations to determine the current nature and severity of the left foot plantar fasciitis.  Therefore, no further action is necessary in this regard.  See D'Aries, supra.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in December 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2007 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected left foot plantar fasciitis was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.   Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining an examination and opinion to determine the nature and severity of the Veteran's left foot plantar fascitis.  Therefore, under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)(strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Left Foot Plantar Fasciitis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's left foot plantar fascitis is rated under the diagnostic code for acquired flatfoot.  A zero percent rating where there is evidence of mild symptomatology relieved by built-up shoes or arch support.  A 10 percent rating is warranted for moderate symptomatology where there is evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  For severe symptomatology, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities is rated 20 percent for one foot.  Finally, for pronounced symptomatology shown by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, a rating of 30 percent for one foot is assigned.  38 C.F.R. § 4.71a, 5276.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. 

The Veteran generally contends that a higher rating is warranted for this left foot plantar fasciitis.  During the December 11, 2007 hearing, the Veteran testified that the bottom of his foot hurt pretty much all of the time and that it was worse with cold and rain.  

An April 2005 VA orthopedic examination report reflects the Veteran's complaints of left foot pain, swelling and fatigue while standing or walking.  Pain, weakness, stiffness, swelling or fatigue at rest were denied.  He reported the use of arch supports and that symptoms and pain were relieved by the use of corrective shoe wear.  Physical examination revealed left foot tenderness.  Pes planus and limitation with standing and walking were not found.  

A September 2010 VA orthopedic examination report indicates that the Veteran had no orthopedic complaints or impairments of the left foot.  The examiner indicated that the Veteran had declined and refused an orthopedic physical examination of the left foot.

A December 2013 VA foot Disability Benefits Questionnaire (DBQ) report reflects the Veteran's daily left foot pain, bad left plantar foot pain every morning when he wakes up, and that the pain was localized to the plantar mid-foot between his calcaneus and distal metatarsal bones.  Physical examination revealed hallux valgus.  Repeated palpation of the feet revealed no tenderness or fixed deformity except for obvious pes planus and bilateral tight tendo Achilles.  Examination was negative for Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones or bilateral weak foot.  An accompanying X-ray revealed mild left hallux valgus and old avulsion fractures at the tip of both medial malleoli consistent with old ligament injuries without degenerative arthritis.

A July 2016 foot DBQ report reflects the Veteran's complaints of foot pain, that this pain was based off of activity such as standing or walking, and that he was unable to run or stand for more than 15-20 minutes without shifting weight or sitting down.  He also reported that he did not have symptoms related to his mild hallux valgus condition.  Physical examination revealed excess fatigability, pain on weight-bearing, disturbance of locomotion, interference with standing and lack of endurance.  Examination was negative for Morton's neuroma, metatarsalgia, hallux rigidus, acquired pes cavus and pain on examination.  Degenerative or traumatic arthritis in the left foot was documented on X-ray.

The July 2016 VA examiner opined that he found no objective evidence of pes planus and that the Veteran had been diagnosed with left foot plantar fasciitis during service.  The examiner noted that the Veteran's hallux valgus deformity was mild and asymptomatic and that the Veteran had verified that he did not suffer from pain, discomfort or disability for this condition.  The examiner opined that it was more likely than not that the Veteran's hallux valgus developed after his separation from service but before 2013 as the Mayo Clinic notes that hallux valgus can be caused by foot injuries or arthritis when shifting the weight unevenly on the joints and tendons of the feet and that tight shoes may also be the cause.  The examiner further reasoned that it was more likely than not that the Veteran's mild bilateral hallux valgus deformities would be secondary to his service-connected foot and ankle conditions.  Finally, the examiner noted that the July 2016 X-ray had failed to demonstrate distinct changes of arthritis within the foot other than that which was described as arthritic changes in the ankle in the talar-navicular area.

Upon review of the evidence, the Board finds that the Veteran's overall disability picture supports the assignment of an initial rating of 10 percent, but no higher, for his left foot plantar fasciitis throughout the appeal period based on symptoms that most nearly approximate a moderate foot injury, given the functional impairment associated therewith.   In this regard, the Veteran consistently reported pain, swelling and fatigue with walking and standing and that he used arch supports.  Pain on was found on examination on multiple occasions, including in April 2005 and July 2016.  A July 2016 VA examiner revealed excess fatigability, pain on weight-bearing, disturbance of locomotion, interference with standing and lack of endurance.  The Veteran reported that his symptoms were relieved by the use of corrective shoe wear in an April 2005 VA examination but did not describe the nature of the corrective shoe wear and did not indicate that it was the arch supports that relieved his symptoms.  Thus, the Board finds that the Veteran's left foot plantar fasciitis reach the level of moderate impairment when considered in totality. 
The Board further finds that the evidence fails to reveal more severe manifestations that more nearly approximate severe or pronounced acquired flatfoot.  In this regard, physical examination conducted in December 2013 did not reveal tenderness.  The clinical evidence does not establish, and the Veteran does not allege, that he suffered from objective evidence of marked deformity such as pronation or abduction, indication of swelling on use, characteristic callosities, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the tendon Achillis on manipulation that was not improved by orthopedic shoes or appliances.  The Board finds that if the Veteran's disability approximated a severe or pronounced level of impairment the objective medical evidence of record would reflect such.  Neither the lay or medical evidence reflects that the Veteran's left foot plantar fasciitis results in functional loss that more nearly approximates a severe or pronounced acquired flatfoot, even in consideration of the totality of his symptoms. 

The Board has considered the application of other diagnostic codes, particularly Diagnostic Code 5284 for "other" foot injuries.  While the Veteran clearly has pain in his left foot affecting his function and requires the use of orthotics, the December 2013 VA examination was negative for Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones or bilateral weak foot.  A July 2016 examination was negative for Morton's neuroma, metatarsalgia, hallux rigidus and acquired pes cavus.  The July 2016 VA examiner also determined that the Veteran's current hallux valgus was incurred or developed after service.  Therefore, the Board finds that the Veteran's symptoms are not indicative of a moderately severe or severe foot disability and a higher rating is not warranted.

Moreover, the evidence of record does not show a diagnosis of weak foot, claw foot, Morton's disease, hallux rigidus, hammer toe, or malunion and/or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, 5277-5283.  Therefore, absent a diagnosis of such disorders related to the Veteran's service-connected left foot plantar fasciitis, these diagnostic codes are inapplicable. 

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected left foot plantar fascitis and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain.  The Veteran's history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and has been contemplated by the disability rating that have been assigned.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his left foot plantar fasciitis to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific objective findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected left foot plantar fasciitis. 

The Board has also considered whether a staged rating under Hart, supra, is appropriate for the Veteran's service-connected left foot plantar fasciitis.  However, the Board finds that his symptomatology has been stable during the rating period reviewed by the Board.  Therefore, assigning a staged rating for the disability is not warranted. 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected left foot plantar fasciitis.  The Veteran reported working as a fiber optic technician in a July 2016 VA examination.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, while the evidence supports an initial 10 percent rating for left foot plantar fascitis for the entire appeal period, the preponderance of the evidence is against a higher rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal with regard to entitlement to a rating in excess of 10 percent, and his claim for initial ratings in excess of 10 percent must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Entitlement to an initial 10 percent rating, but no higher, for left foot plantar fasciitis for the appeal period prior to December 11, 2007 is granted, subject to the law and regulations governing the award of monetary benefits. 

Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis for the appeal period beginning on December 11, 2007, is denied.

REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's right knee postoperative residuals of anterior/posterior cruciate ligament tear with arthritis and left ankle residuals from lateral collateral ligament sprain/fracture with arthritis, the Board notes the Court's recent precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, supra.  Upon a review of the September 2010, December 2013 and July 2016 VA examinations, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, the examination conducted as a result of this remand should address such inquiries, and include a retrospective medical opinion as to the findings included in the September 2010, December 2013 and July 2016 VA examinations.  

Further, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from April 2014 to the present.

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his right knee postoperative residuals of anterior/posterior cruciate ligament tear with arthritis and left ankle residuals from lateral collateral ligament sprain/fracture with arthritis.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's right knee and left ankle disorders.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right knee and left ankle disorders conducted in September 2010, December 2013 and July 2016. 

In this regard, the examiner is requested to offer a retrospective opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the August 2016 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


